DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, lines 4-6 recites “wherein the second guide part a plurality of second guide parts, whereby the number of the plurality of first guide parts is the same as the number of the plurality of first guide parts.” There appears to be typographical errors within this second and will be interpreted as “wherein the second guide part comprises a plurality of second guide parts, whereby the number of the plurality of first guide parts is the same as the number of the plurality of second guide parts.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US20080264007) hereinafter Oh.

	Regarding claim 1, Oh discloses a cleaner comprising: 
	a housing (Figure 1 Element 110 and 150) comprising a suction opening (Figure 1 Element 150), a cyclone part (Figure 2 Element 121) configured to separate dust from air received through the suction opening (Paragraph 0025, lines 1-3 “The cyclone chamber 120 includes a spiral guide 121 which extends a predetermined distance upwards from an area adjacent to the inlet 150. The spiral guide 121 makes drawn-in air and dust flowing through the inlet 150 rotate, so as to effectively separate the drawn-in air from dust in an upper part of the cyclone chamber 120 using a centrifugal force”), and a dust bin configured to store dust separated from air by the cyclone part (Figure 2 Element 130); 
	a guide that is fixed inside the housing (Figure 3 Elements 127, 128, and 129); 
	a frame (Figure 3 Element 300) configured to be movable to a first position that is a compression standby position (Figure 5 shows Element 300 in the first position which is a compression standby position) and to a second position that is a dust compression position for compressing dust in the dust bin in the housing (Figure 6 shows Element 300 in the second position which is a dust compression position), the frame being in contact with the guide at the compression standby position (Figure 5 shows Element 300 in contact with Element 128); 
	a first guide part provided on the frame (See annotated drawing below); and 
	a second guide part provided on the guide (See annotated drawing below) and coupled to the first guide part at the compression standby position of the frame (At the compression standby position, the first guide part would be coupled to the second guide part as shown in Figure 5 when Element 300 is in contact with Element 128), 
	wherein one of the first guide part and the second guide part is a projection and the other is a recess in which the projection is accommodated (As shown in the annotated drawing below, the first guide part is a projection that is accommodated in the second guide part which is a recess).

    PNG
    media_image1.png
    394
    374
    media_image1.png
    Greyscale


	Regarding claim 2, Oh discloses the cleaner of claim 1, wherein an inner circumferential surface of the guide guides a flow of air in the housing (Paragraph 0025, lines 3-5 “ A cylindrical grill filter 127 to guide air separated from dust in the cyclone chamber 120 toward the filter unit 200 is disposed at an upper end of the vertical pipe 126.”), 
	wherein the frame is disposed to surround an outer circumferential surface of the guide (See annotated drawing below), and 
	wherein the second guide part is provided on the outer circumferential surface of the guide (See annotated drawing below).

    PNG
    media_image2.png
    394
    484
    media_image2.png
    Greyscale


	Regarding claim 3, Oh discloses the cleaner of claim 2, wherein the frame comprises a contact body that is in contact with the outer circumferential surface of the guide (See annotated drawing below. The part of the frame that would be in contact with the outer circumferential surfaces of the guide is the contact body), and 
	wherein the first guide part is provided on the contact body. (Paragraph 00207 of the Instant Application defines contact body as “In the present embodiment, a portion of the frame body 761 in35 USActive\114923352\V-1contact with the air guide 170 may be referred to as a "contact body."” The first guide part shown in the annotated drawing is provided on part of the contact body)

    PNG
    media_image3.png
    394
    484
    media_image3.png
    Greyscale


	Regarding claim 4, Oh discloses the cleaner of claim 3, wherein the guide comprises a guide body (Figure 3 Element 129) inclined relative to an axis of a cyclone flow of the cyclone part (Paragraph 0060, lines 2-3 of the Instant Application define cyclone flow as “The dust separator may include a first cyclone part 110 capable of separating dust by a cyclone flow, e.g. helical pattern.” As shown in Figure 5, the cyclone flow follows a helical pattern in first dust storage 120 and Element 129 has a horizontal axis that would be inclined relative to the slanted axis of the helical pattern), and 
	wherein the second guide part protrudes from the guide body (See annotated drawing below. The second guide part protrudes from the guide body toward the center of Element 127).

    PNG
    media_image4.png
    270
    588
    media_image4.png
    Greyscale


	Regarding claim 5, Oh discloses the cleaner of claim 4, wherein the guide body comprises a seating portion (See annotated drawing below. Seating portion is inner circumference of Element 129) provided having a recessed portion (See annotated drawing below) and configured to allow the contact body to be seated thereon (As addressed in Claim 3 above, the contact body would be the outer circumferential surfaces of the frame which would be seated in the recessed portion of the seating portion when in compression standby position), and 
	wherein the second guide part is provided on the seating portion (A portion of the second guide part protrudes from the seating portion).

    PNG
    media_image5.png
    306
    579
    media_image5.png
    Greyscale


	Regarding claim 6, Oh discloses the cleaner of claim 1, wherein the first guide part comprises a plurality of first guide parts spaced apart from each other in a circumferential direction of the frame (See annotated drawing below. The plurality of first guide parts are spaced apart along the outer circumferential direction of the frame), and 
	wherein the second guide part comprises a plurality of second guide parts (See annotated drawing below), whereby the number of the plurality of first guide parts is the same as the number of the plurality of second guide parts (As shown in the annotated drawing below, the number of first guide parts is the same as the number of second guide parts).

    PNG
    media_image6.png
    394
    454
    media_image6.png
    Greyscale



	Regarding claim 10, Oh discloses the cleaner of claim 1, wherein the frame comprises: 52
	USActive\114923352\V-1a frame body comprising the first guide part (See first annotated drawing below) and disposed to surround the guide (The cutout portion of the frame body and the first guide parts surround the guide as seen in Figure 2); and 
	a frame guide extending in a downward direction from the frame body (See second annotated drawing below) and configured to guide air and dust received through the suction opening (The air and dust from suction opening would contact the bottom of the frame guide and be guided downward into the dust collection area).

    PNG
    media_image7.png
    242
    282
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    588
    691
    media_image8.png
    Greyscale


	

    PNG
    media_image9.png
    409
    282
    media_image9.png
    Greyscale


	Regarding claim 16, Oh discloses a cleaner comprising: 
	a housing (Figure 1 Element 110 and 150 including a cyclone part  (Figure 2 Element 121) configured to separate dust from air (Paragraph 0025, lines 1-3 “The cyclone chamber 120 includes a spiral guide 121 which extends a predetermined distance upwards from an area adjacent to the inlet 150. The spiral guide 121 makes drawn-in air and dust flowing through the inlet 150 rotate, so as to effectively separate the drawn-in air from dust in an upper part of the cyclone chamber 120 using a centrifugal force”) and a dust bin configured to store the dust separated from the air by the cyclone part (Figure 2 Element 130); 
	a frame (Figure 3 Element 300) configured to be movable to a first position that is a compression standby position (Figure 5 shows Element 300 in the first position which is a compression standby position) and a second position that is a dust compression position for compressing dust in the dust bin in the housing (Figure 6 shows Element 300 in the second position which is a dust compression position); 
	a guide (Figure 3 Elements 127, 128, and 129) located at an inner region of the frame at the compression standby position of the frame (At the compression standby position, Element 128 of the guide would be located at an inner region of the frame) and configured to support the frame (The guide is configured to support the frame from moving in a radial direction); 
	a first guide part provided on the frame (See annotated drawing below); and 54
	USActive\114923352\V-1a second guide part provided on the guide (See annotated drawing below) and coupled to the first guide part at the compression standby position (At the compression standby position, the first guide part and second guide part would be coupled together), 
	wherein one of the first guide part and the second guide part is a projection and the other is a recess in which the projection is accommodated (See annotated drawing below. The first guide part is a projection and the second guide part is a recess in which the first guide part is accommodated during compression standby position).

    PNG
    media_image1.png
    394
    374
    media_image1.png
    Greyscale

	
	Regarding claim 17, Oh discloses the cleaner of claim 16, wherein the first guide part and the second guide part are coupled in a direction that is parallel to an axis of a cyclone flow of the cyclone part (See annotated drawing below. The horizontal coupling direction is parallel to an axis of the cyclone flow).

    PNG
    media_image10.png
    479
    555
    media_image10.png
    Greyscale


	Regarding claim 18, Oh discloses the cleaner of claim 16, wherein the frame comprises a contact body that is in contact with the guide (See annotated drawing below. The part of the frame that would be in contact with the guide is the contact body) and 
	wherein the first guide part is provided on the contact body (Paragraph 00207 of the Instant Application defines contact body as “In the present embodiment, a portion of the frame body 761 in35 USActive\114923352\V-1contact with the air guide 170 may be referred to as a "contact body."” The first guide part shown in the annotated drawing is provided on part of the contact body).

    PNG
    media_image11.png
    414
    504
    media_image11.png
    Greyscale


	Regarding claim 19, Oh discloses the cleaner of claim 16, wherein each of the guide and the frame comprises an inclined surface with respect to a horizontal line (See annotated drawing below. The guide and frame each have a surface inclined 90o with respect to a horizontal line), and wherein the first guide part is provided on the inclined surface of the frame (See annotated drawing below) and the second guide part is provided on the inclined surface of the guide (See annotated drawing below).

    PNG
    media_image12.png
    394
    454
    media_image12.png
    Greyscale


	Regarding claim 20, Oh discloses the cleaner of claim 16, wherein a plurality of first guide parts are spaced apart from each other in a circumferential direction on the frame (See annotated drawing below. The plurality of first guide parts are spaced apart from each other in a circumferential direction) and are each arranged at the same height (The frame is flat and therefore the plurality of guide parts are arranged at the same height).

    PNG
    media_image13.png
    205
    454
    media_image13.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Cliffe (US1345478).

	Regarding claim 11, Oh discloses all elements of the current invention as stated above , and further discloses
	an operating part  operated by a user to move the frame (Paragraph 0047, lines 8-13 “If a predetermined amount of dust D is deposited on the dust collecting chamber 130 as shown in FIG. 5, a user may drive the motor 440 through a predetermined operation switch (not shown) mounted in a handle part (not shown) or in the main body (not shown) of the vacuum cleaner after operation of the vacuum cleaner has been halted”)
	a transfer part (Figure 2 Elements 400, 427, 417, and 310) configured to transfer an operation force of the operating part to the frame (Paragraphs 48-49 “In this situation, the drive gear 430 is rotated in one direction by the motor 400 to drive the differential gear 427 meshed with the drive gear 430. The second rotating member 420 is rotated in one direction by the differential gear 427, and the first rotating member 410 together with the second rotating member 420 is also rotated by power transferred through the supporting pipe 417. While the threaded rod 310 screwed into the supporting pipe 417 of the first rotating member 410 being rotated in one direction is being moved down along the supporting pipe 417, the dust compression plate 300 is lowered inside the dust collecting chamber 130, as shown in FIG. 6. Accordingly, dust D collected in the dust collecting chamber 130 may be compressed increasingly by lowering the dust compression plate 300, and a predetermined space to collect a significant amount of dust may be defined in the dust collecting chamber 130.” Oh discloses that a user may drive the motor through a predetermined operation switch mounted in a handle part or in the main body of the vacuum cleaner. Oh then describes how the motor 430 is rotated by the motor to drive differential gear 427 which rotates second rotating member 420 which rotates first rotating member 410 and is also rotated by power transferred through supporting pipe 417 in which threaded rod 310 is screwed and lowers the dust compression plate 300 which is the frame.) 
	wherein the transfer part is connected to a position that is spaced apart from a center of the frame (Figure 2 shows 427 is off center of the central axis of the frame 300).
	Although it appears that the operating part would be provided outside of an exterior surface of the housing, the prior art to Oh does not explicitly disclose this feature.
	Cliffe teaches an operating part provided outside of an exterior surface of the housing (Page 1, column 2, lines 98-102 “The top of the casing 1 also supports a suitable switch 21 which is in circuit with the electric motor 20 and a plug 22 carried by the rear wall 4 of the casing. The plug 22 is adapted for a circuit including a suitable source of electrical energy, such as may be furnished by an ordinary electric light circuit and with the electric motor of a conventional form the shaft 16 may be driven and controlled by the switch 21.” Cliffe teaches the exterior surface of the housing would be a suitable place to provide an operating part such as switch, or operation switch, so that the motor can be controlled).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oh to incorporate the teachings of Cliffe to provide an operating switch on the exterior surface of the housing. Doing so would allow a user easy access to the operation switch to be able to control when to use the dust compression mechanism.

	Regarding claim 12, Oh discloses the cleaner of claim 11, wherein the transfer part comprises: 
	a first transfer part coupled to the operating part (Figure 2 Element 417 is coupled to the operation switch and motor 440 by the other Elements 400 and 427 of the transfer part); and 
	a second transfer part (Figure 5 Element 310) coupled to the first transfer part and the frame (Figure 5 shows Element 310 coupled to the first transfer part 417 and the frame 300) and extending in a direction parallel to an axis of a cyclone flow of the cyclone part (See annotated drawing below. An axis of a cyclone flow is parallel to the direction the second transfer part extends).

    PNG
    media_image14.png
    333
    376
    media_image14.png
    Greyscale

	Regarding claim 13, Oh discloses the cleaner of claim 12, wherein the first transfer part is integrally coupled to the second transfer part to surround a portion of an outer side of the second transfer part (Figure 5 shows the first transfer part 417 integrally coupled to and surrounding the second transfer part 310).

	Regarding claim 15, Oh discloses the cleaner of claim 13, wherein the second transfer part comprises a coupling recess continuously formed in a circumferential direction (See annotated drawing below), 
	wherein the first transfer part comprises a coupling projection accommodated in the coupling recess (See annotated drawing below), and 
	wherein the first transfer part and the second transfer part relatively rotate by the coupling recess and the coupling projection (The first and second transfer parts will rotate relative to one another via the recess and projection to move the frame).

    PNG
    media_image9.png
    409
    282
    media_image9.png
    Greyscale



Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Cliffe and further in view of Fromknecht (US3909219).

	Regarding claim 14, Oh discloses all elements of the current invention as stated above except wherein the second transfer part comprises a metal material and the first transfer part comprises a non-metal material.
	
	Fromknecht teaches wherein the second transfer part comprises a metal material (Column 3, lines 24-27 “An inverted cup-shaped plastic float valve 56 having a short metal rod 58 centrally secured to the upper surface thereof, is positioned within the housing 48.” Element 310 would be a metal component) and the first transfer part comprises a non-metal material (Column 3, lines 24-27 “An inverted cup-shaped plastic float valve 56 having a short metal rod 58 centrally secured to the upper surface thereof, is positioned within the housing 48.” Element 417 would be a plastic component). (Fromknecht teaches that it is known to combine a metal rod component and a plastic component in a vacuum cleaner)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oh to incorporate the teachings of Fromknecht to provide the first transfer part as a non-metal material and the second transfer part as a metal material. Doing so would allow the first transfer part to be made of an easily manufacturable plastic component and the second transfer part to be made of a rigid metal component.  This would prevent two metal components from moving against each other which may cause grinding and excessive wear.


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record Oh discloses all elements of the invention as disclosed in the preceding claims in which claim 7 depends from (Claims 1 and 6) including an operating part (Oh paragraph 0047 “operation switch”), a transfer part (Oh Figure 2 elements 400, 427, 417, and 310) and a frame body (Oh figure 3 element 300) but fails to disclose a lower extension wall extending in a downward direction from the frame body; and a coupling part provided on the lower extension wall and configured to allow the transfer part to be coupled thereto. Thus, at least for the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in claim 7.

	Claims 8 and 9 depend from claim 7 and would therefore also be allowable.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (US20100229332) discloses a vacuum cleaner comprising a main body, dust separator, and dust compression device. Oh et al. (US20080263816) discloses a vacuum cleaner including a compressing part for compressing dust accommodated in the dust chamber. Hwang et al. (US20090293221) discloses a vacuum cleaner that includes a dust collector that compresses dust stored in a dust container. Muir et al. (US20180132685) discloses a vacuum cleaner comprising a moveable dirt compactor moveable between a stowed position and dirt compacting position. Bassett (GB2487599) discloses a cyclone separation apparatus such as a vacuum cleaner having a compaction cylinder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723